Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 22, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant actively participated in the sale. “The totality of circumstances * * * establish that defendant intentionally aided in the transaction rather than merely advising the undercover officer where drugs could be purchased” (People v Rivera, 241 AD2d 305; see also, People v Ayers, 189 AD2d 680, lv denied 81 NY2d 967). Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.